     Case 16-37467         Doc 40      Filed 05/30/19 Entered 05/30/19 23:51:32                   Desc Imaged
                                       Certificate of Notice Page 1 of 2
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
Linda M. Owings                                               Case No.
                                                                        16−37467
868 N. Prairie Ave.,                                          :
Unit #1C                                                      Chapter : 13
Joliet, IL 60435                                              Judge :   Pamela S. Hollis
SSN: xxx−xx−9592 EIN: N.A.

Paul S. Owings Jr.
868 N. Prairie Ave.,
Unit #1C
Joliet, IL 60435
SSN: xxx−xx−9931 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : Ditech Financial LLC fka Green Tree Servicing LLC


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
LoanCare, LLC of your claim in the above matter, designated Claim No. 15 in the amount of $128105.77. If no
objections are filed by you on or before June 14, 2019 the Court shall substitute LoanCare, LLC in your place and
stead as a claimant. If objections to the assignment of claim are filed, a hearing will be scheduled by the court. You
will be notified of the date of this hearing.




                                                            For the Court,




Dated: May 28, 2019                                         Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
          Case 16-37467            Doc 40       Filed 05/30/19 Entered 05/30/19 23:51:32                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 16-37467-PSH
Linda M. Owings                                                                                            Chapter 13
Paul S. Owings, Jr.
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: cward1                       Page 1 of 1                          Date Rcvd: May 28, 2019
                                      Form ID: ntcasclm                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 30, 2019.
db/jdb         +Linda M. Owings,   Paul S. Owings, Jr.,   868 N. Prairie Ave.,,   Unit #1C,
                 Joliet, IL 60435-4678

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25437736        E-mail/Text: bankruptcy.bnc@ditech.com May 29 2019 02:26:00
                 Ditech Financial LLC fka Green Tree Servicing LLC,   P.O. Box 6154,
                 Rapid City, South Dakota 57709-6154
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 30, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 24, 2019 at the address(es) listed below:
              Dana N O’Brien   on behalf of Creditor    DITECH FINANCIAL LLC dana.obrien@mccalla.com,
               NDistrict@mccalla.com
              David M Siegel   on behalf of Debtor 2 Paul S. Owings, Jr. davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 1 Linda M. Owings davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Glenn B Stearns    mcguckin_m@lisle13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Ronald J. Kapustka    on behalf of Creditor   Prairie Terrace Condominium ndaily@ksnlaw.com
                                                                                             TOTAL: 6
